Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed on 11/08/2019 as modified by the preliminary amendment filed on 12/20/2019. Claims 19-20 were canceled. Claims 1-18 are now pending in the present application.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 01/17/2020, 04/06/2020 and 11/17/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1-18 are objected to because of the following informalities:

Regarding claims 1, 9 and 12, the recited limitations “mode” are not clear because they have major deficiencies in the definition of certain features used in them. Indeed, the wording of the claims does not provide the skilled person or the reader to understand what is the “mode” it is referred to. The wording mode is broad and can be anything (e.g. a protocol, a design, a path, a level of security, a level of emergency, a priority, etc.). However, the application as filed discuss only the service continuity mode (e.g. paras 77-81) and solution to the problem of how to handle different service continuities.
Therefore, it is clear from the description on paragraphs 77-81 that feature service continuity mode is essential to the definition of the invention. Also, the way the first and second mode are defined and their consequences are also essential to the definition of the invention (reselection or no interruption) in order for the skilled person to implement the present invention and for the claims to provide an effect.
Moreover, it appears that the invention lies in the definition of a new mode (called ‘fourth mode’) which encompasses the second mode as long as application having no mode (e.g. para 90-94). This definition is also essential to the invention.
Moreover, the claims disclose a ‘processing manner’ which is broad and can be anything which does not allow the skilled person to comprehend and implement the claims. Therefore, the independent claims should include how the processing manners differ with each other and what they consist of.
The Applicant is respectfully reminded that the subject-matter for which protection is sought is defined solely by the claims, the description and the figures being meant merely to aid  the invention.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Thus, for the purpose of examination, the claims shall be interpreted in the best understood as below.
The same objections and observation apply to dependent claims 2-8, 10-11 and 13-18.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by 3GPP Standard (“3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2 (Release 15)”, cited by the applicants; hereinafter refer as “3GPP Standard”).

- In regard to claim 1, 3GPP Standard discloses the data processing method, comprising:
for example see page 48, section 5.6.9.3 “The SSC mode selection policy shall be used to determine the type of session and service continuity mode associated with an application or group of applications for the UE. It shall be possible for the operator to provision the UE with SSC mode selection policy. This policy includes one or more SSC mode selection policy rules which can be used by the UE to determine the type of SSC mode associated with an application or group of applications. The policy may include a default SSC mode selection policy rule that matches all applications of the UE.” and “the SMF selects the default SSC mode for the data network listed in the subscription or applies local configuration to select the SSC mode. The SMF shall inform the UE of the selected SSC mode for a PDU session.”; wherein the UE is the ‘terminal device’), wherein the first information is used to determine a processing manner of an application data packet in a fourth mode (for example see pages 47-48, SSC modes and mode selection policy; section 5.6.9.3: “The SSC mode selection policy shall be used to determine the type of session and service continuity mode associated with an application or group of applications for the UE.”; and wherein the ‘fourth mode’ according to description seems to match to the case ‘no SSC mode’ in 3GPP standard: “The SSC mode associated with the application ... If the SSCMSP does not include a default SSCMP rule and no other rule matches the application, then the UE requests the PDU session without providing the SSC mode.”), and 
the processing manner is transmitting the application data packet in the fourth mode through a packet data unit PDU session for transmitting an application data packet in a first mode, or transmitting the application data packet in the fourth mode through a PDU session for transmitting only the application data packet in the fourth mode (for example see page 47-48, different modes 1-3); and 
for example see pages 47-48 and section 5.6.9.3: “When an application requests data transmission (e.g. opens a network socket) and the application itself does not specify the required SSC mode, the UE determines the SSC mode associated with this application by using the SSC mode selection policy; and: a) If the UE has already an active PDU session that matches the SSC mode associated with the application, then the UE routes the data of the application within this PDU session unless other conditions in the UE do not permit the use of this PDU session. Otherwise, the UE requests the establishment of a new PDU session with an SSC mode that matches the SSC mode associated with the application. b) The SSC mode associated with the application is either the SSC mode included in a non-default SSCMSP rule that matches the application or the SSC mode included in the default SSC mode selection policy rule, if present. If the SSCMSP does not include a default SSCMP rule and no other rule matches the application, then the UE requests the PDU session without providing the SSC mode. In this case, the network determines the SSC mode of the PDU session. The SSC mode selection policy rules provided to the UE can be updated by the operator.”).

- Regarding claim 9, it set forth for the “data processing method”; which is substantially corresponding to claim 1 with respect to the technical features (‘sending’ vs ‘obtaining’, e.g. receiving) thereof. Therefore, it is deemed obvious over claim 1, respectively, for the same rationales applied to claim 1 discussed above.

	- In regard to claim 12, it sets forth “a device”, which only differs from the invention as in claim 1 in terms of the category (‘device’ vs ‘method’; and wherein ‘processor’ and ‘memory 

	- Regarding claims 2, 10 and 13-14, in addition to features in base claims (see rationales pertaining the rejection of base claims discussed above), 3GPP Standard further discloses for receiving, by the terminal device, the first information sent by a network device (for example see page 48, section 5.6.9.3: “the SMF selects the default SSC mode for the data network listed in the subscription or applies local configuration to select the SSC mode. The SMF shall inform the UE of the selected SSC mode for a PDU session.”; wherein all other nodes, except the UE, are “network device(s)” as disclosed, for example in fig. 5.6.4.2-1). 

- In regard to claims 3-4 and 15-16, in addition to features in base claims (see rationales pertaining the rejection of base claims discussed above), 3GPP Standard further discloses for determining, by the terminal device, the PDU session in the fourth mode, and transmitting the application data packet in the fourth mode on the PDU session (for example see pages 47-48 and section 5.6.9.3: “This policy includes one or more SSC mode selection policy rules which can be used by the UE to determine the type of SSC mode associated with an application or group of applications ... When an application requests data transmission ... and the application itself does not specify the required SSC mode, the UE determines the SSC mode associated with this application by using the SSC mode selection policy” and “... either UE or network triggered Service Request procedure may support independent activation of UP connection of existing PDU session”). 

- Regarding claims 5-6 and 17-18, in addition to features in base claims (see rationales pertaining the rejection of base claims discussed above), 3GPP Standard further discloses for determining/triggering, by the terminal device, establishment of the PDU session in the first mode, and transmitting the application data packet in the fourth mode on the PDU session (for example see pages 47-48, section Session and Service continuity: SSC Mode 1: when UL CL applies to a PDU session the SSC mode 1 applies only to the Prefix/address sent to the UE, If the network decides (based on local policies) to allocate additional PDU session anchors to such a PDU session, SSC mode 2 applies to these additional PDU session anchors”; and where the fourth mode is disclosed above). 

- In regard to claim 8, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), 3GPP Standard further discloses for an application data packet having no mode information, or an application data packet supporting a local access network (for example see for example see pages 47-48, SSC modes and mode selection policy; section 5.6.9.3: wherein the ‘fourth mode’ according to description seems to match to the case ‘no SSC mode’ in 3GPP standard: “The SSC mode associated with the application ... If the SSCMSP does not include a default SSCMP rule and no other rule matches the application, then the UE requests the PDU session without providing the SSC mode.”; fig. 5.6.3-2; pages 45-46, section 5.6.5 Support for connecting to a local area data network).

	- Regarding claim 11, in addition to features in base claim 9 (see rationales pertaining the rejection of base claim 9 discussed above), 3GPP Standard further discloses wherein PDU for example see section 5.6, page 40: “In a PDU session establishment request sent to the network, the UE shall provide a ‘PDU Session Id’ as defined in clause 5.3.2. The UE may also provide: A PDU session Type. Slicing information ... The DNN (Data Network Name). The SSC mode (Service and Session Continuity mode defined in clause 5.6.9.2).”).

7. 	Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Anonymous (“3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14)”, cited by the applicants; hereinafter refer as “Anonymous”).

- In regard to claim 1, Anonymous discloses the data processing method, comprising:
obtaining, by a terminal device, first information (for example see page 295, section 6.6.1.1.4.1.: “- If a UE does not provide an SSC mode when requesting a new PDU session, then the network selects the default SSC mode listed in the subscription (for the data network to connect to) or applies local configuration to select the SSC mode. - After selecting the SSC mode, the network either (a) accepts the PDU session request from the UE and indicates the selected SSC mode to the UE,” and/or pages 297-298: section 6.6.1.1.5 disclosing pre-saved SSC modes or received by the network operator.), wherein the first information is used to determine a processing manner of an application data packet in a fourth mode (for example see page 294, section 6.6.1.1.3, e.g. SSC modes 1-3; and wherein the fourth mode according to description seems to match to the case ‘no SSC mode’ of Anonymous, as disclosed in page 291 as “If the SSC indicator is included and the AS controller did not provide an SSC mode for the PDU session, the SSC mode associated with the PDU session is determined according to clause 6.6.1.”), and 
the processing manner is transmitting the application data packet in the fourth mode through a packet data unit PDU session for transmitting an application data packet in a first mode, or transmitting the application data packet in the fourth mode through a PDU session for transmitting only the application data packet in the fourth mode (for example see page 294, section 6.6.1.1.3, e.g. SSC modes 1-3); and 
processing, by the terminal device, the application data packet in the fourth mode in the processing manner (for example see page 294, section 6.6.1.1.3, e.g. SSC modes 1-3).

- Regarding claim 9, it set forth for the “data processing method”; which is substantially corresponding to claim 1 with respect to the technical features (‘sending’ vs ‘obtaining’, e.g. receiving) thereof. Therefore, it is deemed obvious over claim 1, respectively, for the same rationales applied to claim 1 discussed above.

	- In regard to claim 12, it sets forth “a device”, which only differs from the invention as in claim 1 in terms of the category (‘device’ vs ‘method’; and wherein ‘processor’ and ‘memory storage’ are inherently in the device in order to perform designed functions), and is substantially the same as claim 1 with respect to the technical feature thereof; therefore, it is rejected for the same rationales applied to claim 1 discussed above.

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faccin et al. (U.S. 10,448,239), Li et al. (U.S. 10,531,420), Ding et al. (U.S. 10,743,218) and Youn et al. (U.S. 10,834,626 and U.S. 2020/0053803) are all cited to show system/devices and methods for improving the session management in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 3, 2021